DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2. 		Claims 1-8 have been examined in this application. This communication is the first action on the merits. 

IDS Statements
3.		The information disclosure statement filed on 03/29/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Foreign Priority
4.		The Examiner has noted the Applicants claiming Foreign Priority from Application JP2020-082437 filed on 05/08/2020. Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file. 

35 U.S.C. § 112 (f) Claim Interpretation
5.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
6.		The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.		This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Such claim limitation(s) is/are shown below in Claims 1-4:
(A).	“System” Independent Claim 1 recites, among others:
(A.1):	“a time granularity setting unit configured to, when 4M data having different 
time granularity acquired from a target device contains data that satisfy a condition for detecting a state fluctuation, switch time granularity of the 4M data to time granularity according to the state fluctuation” that uses the generic placeholder “time granularity setting unit” functionally modified by verb “configured” via the linking term “to”.
(A.2):	“a loss analysis calculation unit configured to analyze a production loss factor by using analysis model data in which the production loss factor of the target device when the condition is satisfied is determined” that uses the generic placeholder “loss analysis calculation unit” functionally modified by verb “configured” via the linking term “to”.
(A.3):	“further comprising a recommended work selection unit configured to select a recommended work when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor” that uses the generic placeholder “recommended work selection unit” functionally modified by verb “configured” via the linking term “to”.
(B).	“System” Dependent Claim 2 recites, among others:
(B.1):	“wherein a display control unit configured to output a screen including the 4M data, the time granularity after switching, the production loss factor, and the recommended work on a display unit” that uses the generic placeholder “display control unit” functionally modified by verb “configured” via the linking term “to”.
(C).	“System” Dependent Claim 3 recites, among others:
(C.1):	“the recommended work selection unit selects the recommended work from the recommended work data according to the time granularity” that uses the generic placeholder “recommended work selection unit” functionally modified by verb “selects”.
(D).	“System” Dependent Claim 4 recites, among others:
(D.1):	“wherein when the time granularity setting unit does not include the data that satisfies the condition for detecting the state fluctuation, the time granularity switched according to the state fluctuation is returned to the time granularity before detecting the state fluctuation” that uses the generic placeholder “time granularity setting unit” functionally modified by verb “include”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.		Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically,
Independent Claim 1 recites:
“a time granularity setting unit configured to, when 4M data having different time granularity acquired from a target device contains data that satisfy a condition for detecting a state fluctuation, switch time granularity of the 4M data to time granularity according to the state fluctuation” that uses the generic placeholder “time granularity setting unit” functionally modified by verb “configured” via the linking term “to”.
“a loss analysis calculation unit configured to analyze a production loss factor by using analysis model data in which the production loss factor of the target device when the condition is satisfied is determined” that uses the generic placeholder “loss analysis calculation unit” functionally modified by verb “configured” via the linking term “to”.
“further comprising a recommended work selection unit configured to select a recommended work when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor” that uses the generic placeholder “recommended work selection unit” functionally modified by verb “configured” via the linking term “to”.
Dependent Claim 2 recites:
“wherein a display control unit configured to output a screen including the 4M data, the time granularity after switching, the production loss factor, and the recommended work on a display unit” that uses the generic placeholder “display control unit” functionally modified by verb “configured” via the linking term “to”.
Dependent Claim 3 recites:
“the recommended work selection unit selects the recommended work from the recommended work data according to the time granularity” that uses the generic placeholder “recommended work selection unit” functionally modified by verb “selects”.
Dependent Claim 4 recites:
“wherein when the time granularity setting unit does not include the data that satisfies the condition for detecting the state fluctuation, the time granularity switched according to the state fluctuation is returned to the time granularity before detecting the state fluctuation” that uses the generic placeholder “time granularity setting unit” functionally modified by verb “include”.


each of the generic placeholders: “loss analysis calculation unit”, “display control unit”, “recommended work selection unit” & “time granularity setting unit” for:
 	each of the adequate respective structure to perform each respective functions of:
“when 4M data having different time granularity acquired from a target device contains data that satisfy a condition for detecting a state fluctuation ….”, “analyze a production loss factor by using analysis model data …...”, “select a recommended work when the production loss factor occurs from one or a plurality of recommended works…..”, “output a screen including the 4M data ….”, “selects the recommended work…..”, “does not include the data that satisfies the condition for detecting the state fluctuation….”, etc… and to clearly link each of the respective functions of “when 4M data having different time granularity acquired from a target device contains data that satisfy a condition for detecting a state fluctuation ….”, “analyze a production loss factor by using analysis model data …...”, “select a recommended work when the production loss factor occurs from one or a plurality of recommended works…..”, “output a screen including the 4M data ….”, “selects the recommended work…..”, “does not include the data that satisfies the condition for detecting the state fluctuation….”, etc…
Specifically, the Original Specification does not demonstrate that Applicant has made an invention that archives each and all of the respective claimed functions by each of the respective structure because the invention is not described with sufficient detail such that one of ordinary skills in the art can reasonably conclude that inventor had possession of claimed invention. 
Examination recommends, as an example only that Applicant amend each of said claims, to no longer invoke 35 U.S.C. 112 (f) / 112 6th ¶ as follows:
Independent Claim 1 to recite:
A productivity improvement support system, comprising:
- 	“a memory”; and
- 	“a processor coupled to the memory and configured to perform”:
-	“a time granularity setting unit executed by the processor to [[, when 4M data having different time granularity acquired from a target device contains data that satisfy a condition for detecting a state fluctuation, switch time granularity of the 4M data to time granularity according to the state fluctuation”
a loss analysis calculation unit executed by the processor to [[ analyze a production loss factor by using analysis model data in which the production loss factor of the target device when the condition is satisfied is determined”
-	“a recommended work selection unit executed by the processor to [[select a recommended work when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor”
Dependent Claim 2 to recite:
“wherein a display control unit executed by the processor to [[ output a 
screen including the 4M data, the time granularity after switching, the production loss factor, and the recommended work on a display unit” 
Dependent Claim 3 to recite:
“the recommended work selection unit executed by the processor selects the 
recommended work from the recommended work data according to the time granularity” 
Dependent Claim 4 to recite:
“wherein when the time granularity setting unit executed by the processor does not 
include the data that satisfies the condition for detecting the state fluctuation, the time granularity switched according to the state fluctuation is returned to the time granularity before detecting the state fluctuation” 

10.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.		Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites:
 “a time granularity setting unit configured to, when 4M data having different time granularity acquired from a target device contains data that satisfy a condition for detecting a state fluctuation, switch time granularity of the 4M data to time granularity according to the state fluctuation” that uses the generic placeholder “time granularity setting unit” functionally modified by verb “configured” via the linking term “to”.
“a loss analysis calculation unit configured to analyze a production loss factor by using analysis model data in which the production loss factor of the target device when the condition is satisfied is determined” that uses the generic placeholder “loss analysis calculation unit” functionally modified by verb “configured” via the linking term “to”.
“further comprising a recommended work selection unit configured to select a recommended work when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor” that uses the generic placeholder “recommended work selection unit” functionally modified by verb “configured” via the linking term “to”.
Dependent Claim 2 recites:
“wherein a display control unit configured to output a screen including the 4M data, the time granularity after switching, the production loss factor, and the recommended work on a display unit” that uses the generic placeholder “display control unit” functionally modified by verb “configured” via the linking term “to”.
Dependent Claim 3 recites:
“the recommended work selection unit selects the recommended work from the recommended work data according to the time granularity” that uses the generic placeholder “recommended work selection unit” functionally modified by verb “selects”.
Dependent Claim 4 recites:
“wherein when the time granularity setting unit does not include the data that satisfies the condition for detecting the state fluctuation, the time granularity switched according to the state fluctuation is returned to the time granularity before detecting the state fluctuation” that uses the generic placeholder “time granularity setting unit” functionally modified by verb “include”.


each of the generic placeholders: “loss analysis calculation unit”, “display control unit”, “recommended work selection unit” & “time granularity setting unit” for:
 	each of the adequate respective structure to perform each respective functions of:
“when 4M data having different time granularity acquired from a target device contains data that satisfy a condition for detecting a state fluctuation ….”, “analyze a production loss factor by using analysis model data …...”, “select a recommended work when the production loss factor occurs from one or a plurality of recommended works…..”, “output a screen including the 4M data ….”, “selects the recommended work…..”, “does not include the data that satisfies the condition for detecting the state fluctuation….”, etc… and to clearly link each of the respective functions of “when 4M data having different time granularity acquired from a target device contains data that satisfy a condition for detecting a state fluctuation ….”, “analyze a production loss factor by using analysis model data …...”, “select a recommended work when the production loss factor occurs from one or a plurality of recommended works…..”, “output a screen including the 4M data ….”, “selects the recommended work…..”, “does not include the data that satisfies the condition for detecting the state fluctuation….”, etc…
Specifically, the Original Specification does not demonstrate that Applicant has made an invention that archives each and all of the respective claimed functions by each of the respective structure, thus rendering their underlining limitations vague and indefinite. For examination purposes, 
Examination recommends, as an example only that Applicant amend each of said claims, to no longer invoke 35 U.S.C. 112 (f) / 112 6th ¶ as follows:
Independent Claim 1 to recite:
A productivity improvement support system, comprising:
- 	“a memory”; and
- 	“a processor coupled to the memory and configured to perform”:
-	“a time granularity setting unit executed by the processor to [[, when 4M data having different time granularity acquired from a target device contains data that satisfy a condition for detecting a state fluctuation, switch time granularity of the 4M data to time granularity according to the state fluctuation”
a loss analysis calculation unit executed by the processor to [[ analyze a production loss factor by using analysis model data in which the production loss factor of the target device when the condition is satisfied is determined”
-	“a recommended work selection unit executed by the processor to [[select a recommended work when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor”
Dependent Claim 2 to recite:
“wherein a display control unit executed by the processor to [[ output a 
screen including the 4M data, the time granularity after switching, the production loss factor, and the recommended work on a display unit” 
Dependent Claim 3 to recite:
“the recommended work selection unit executed by the processor selects the 
recommended work from the recommended work data according to the time granularity” 
Dependent Claim 4 to recite:
“wherein when the time granularity setting unit executed by the processor does not 
include the data that satisfies the condition for detecting the state fluctuation, the time granularity switched according to the state fluctuation is returned to the time granularity before detecting the state fluctuation” 
Clarifications and/or corrections are required.

Claim Rejections - 35 USC § 101
12.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-8 shown below.

13.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-8 are each focused to a statutory category namely an “apparatus” or a “system” (Claims 1-4) and a “method” or a “process” (Claims 5-8).
Step 2A Prong One: Independent Claims 1 and 5 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“when 4M data having different time granularity acquired contains data that satisfy a condition for detecting a state fluctuation, switch time granularity of the 4M data to time granularity according to the state fluctuation” (see Independent Claim 1);
“analyze a production loss factor by using analysis model data in which the production loss factor when the condition is satisfied is determined” (see Independent Claim 1);
“select a recommended work when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor” (see Independent Claim 1);
“switching time granularity of 4M data to time granularity according to a state fluctuation when the 4M data having different time granularity acquired contains data that satisfy a condition for detecting the state fluctuation” (see Independent Claim 5);
“analyzing a production loss factor by using analysis model data in which the production loss factor when the condition is satisfied is determined ” (see Independent Claim 5);
“selecting a recommended work when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor” (see Independent Claim 5)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind and/or through the use of physical aids such as pen and paper (which include observation(s) and/or evaluation(s) and/or judgment(s)).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (2) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
That is, other than reciting the additional elements of (e.g., “time granularity setting unit”, “target device”, “loss analysis calculation unit”, “recommended work selection unit”, etc…) in conjunction with the limitations, nothing in the claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities” and/or “Mental Processes”.
Moreover, the mere recitation of generic computer components (e.g., “memory & “processor” & “target device”) does not take the claims out of “Certain Method of Organizing Human Activities” and/or “Mental Processes” groupings. 
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Further, it also appears that the current “Certain Methods of Organizing Human Activities”, are further implemented by “Mental Processes” through the use of physical aids such as pen and paper as part of evaluations and/or judgments (e.g., “” (see Independent Claim 1); “analyzing a production loss factor by using analysis model data in which the production loss factor ” (see Independent Claim 5)).
In evaluating whether a claim that requires a generic computer recites a mental process, examiners should consider the BRI of the claims in light of the specification. Examiner takes this opportunity to remind the Applicant that under MPEP § 2106.04 (a) (2) IIIC the following:
Performing a mental process on a generic computer (see Applicant’s Specification  ¶ 
Performing a mental process in a computer environment (see Applicant’s Specification ¶ [0024-0025] & ¶ [0031]), and
Merely using a computer as a tool to perform these mental concepts (see Applicant’s Specification ¶ [0024-0025] & ¶ [0031]), does not preclude the claims from reciting, describing or setting forth the abstract exception.
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
Dependent Claims 2-4 and 6-8:
The additional elements such as (e.g., “display control unit”, “display unit”, “recommended work selection unit” & “time granularity setting unit”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings as described in Claims 1 and 5.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-8 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a time granularity setting unit configured to, when 4M data having different time granularity acquired from a target device contains data that satisfy a condition for detecting a state fluctuation, switch time granularity of the 4M data to time granularity according to the state fluctuation” (see Independent Claim 1);
“a loss analysis calculation unit configured to analyze a production loss factor by using analysis model data in which the production loss factor of the target device when the condition is satisfied is determined” (see Independent Claim 1);
a recommended work selection unit configured to select a recommended work when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor” (see Independent Claim 1);
“switching time granularity of 4M data to time granularity according to a state fluctuation by a time granularity setting unit, when the 4M data having different time granularity acquired from a target device contains data that satisfy a condition for detecting the state fluctuation” (see Independent Claim 5);
“analyzing a production loss factor by using analysis model data in which the production loss factor of the target device when the condition is satisfied is determined by a loss analysis calculation unit” (see Independent Claim 5);
“selecting a recommended work by a recommended work selection unit when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor” (see Independent Claim 5)
Independent Claims 1 and 5 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “time granularity setting unit”, “target device”, “loss analysis calculation unit”, “recommended work selection unit”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring productivity analysis using manufacturing data, where a production status is estimated and a production loss factor is extracted from the combination of data at a certain time by matching a time series of each data contained in 4M data, which consists of, for example, Machine, Man, Material, and Method and shows indicators for controlling manufacturing quality in the field of quality control and/or quality analysis in a manufacturing environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 5 reflect (1) selecting a particular data source or type of data to be manipulated such as (e.g., “a recommended work selection unit configured to select a recommended work when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor” (see Independent Claim 1) & “selecting a recommended work by a recommended work selection unit when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor” (see Independent Claim 5)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Regarding Dependent Claims 2-4 and 6-8:
Dependent Claims 2-4 and 6-8 recite additional elements such as (e.g., “display control unit”, “display unit”, “recommended work selection unit” & “time granularity setting unit”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring productivity analysis using manufacturing data, where a production status is estimated and a production loss factor is extracted from the combination of data at a certain time by matching a time series of each data contained in 4M data, which consists of, for example, Machine, Man, Material, and Method and shows indicators for controlling manufacturing quality in the field of quality control and/or quality analysis in a manufacturing environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Dependent Claims 2-3 and 6-7 reflect (1) mere data outputting such as (e.g., “a display control unit configured to output a screen including the 4M data, the time granularity after switching, the production loss factor, and the recommended work on a display unit” (see Dependent Claim 2) & “outputting a screen including the 4M data, the time granularity after switching, the production loss factor, and the recommended work on a display unit by a display control unit” (see Dependent Claim 6)) and (2) selecting a particular data source or type of data to be manipulated such as (e.g., “wherein the recommended work selection unit selects the recommended work from the recommended work data according to the time granularity” (see Dependent Claim 5) & “wherein the recommended work selection unit selects the recommended work from the recommended work data according to the time granularity” (see Dependent Claim 7)) wherein each of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-8 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-8 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as (1) a “computer” which includes a general-purpose processor as shown in Applicant’s Specification ¶ [0024-0025] & ¶ [0031], (2) “memory” such as external storage device 203 such as a hard disk drive (HDD), a read and write device 207 that reads and writes information of a portable storage medium 208 such as a compact disk (CD) or a digital versatile disk (DVD) as shown in Applicant’s Specification ¶ [0024-0025] & ¶ [0031], (3) an “input device” as a keyboard or a mouse as shown in Applicant’s Specification ¶ [0031], (4) an “output device” such as a display as shown in Applicant’s Specification ¶ [0031], (5) “a communication device 204” such as a network interface card (NIC) for connecting to a communication network as shown in Applicant’s Specification ¶ [0031],  and (6) “communication lines 209” (referred to as system buses) such as system buses that connect these as shown in Applicant’s Specification ¶ [0031]. 
These additional elements in Independent Claims 1 and 5 such as (e.g., “time granularity setting unit”, “target device”, “loss analysis calculation unit”, “recommended work selection unit”, etc…) in conjunction with the claim limitations are limited to a particular field of use or technological environment pertaining to monitoring productivity analysis using manufacturing data, where a production status is estimated and a production loss factor is extracted from the combination of data at a certain time by matching a time series of each data contained in 4M § 2106.05 (h)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 5 reflect (1) selecting a particular data source or type of data to be manipulated such as (e.g., “a recommended work selection unit configured to select a recommended work when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor” (see Independent Claim 1) & “selecting a recommended work by a recommended work selection unit when the production loss factor occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor” (see Independent Claim 5)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-4 and 6-8 recite additional elements such as (e.g., “display control unit”, “display unit”, “recommended work selection unit” & “time granularity setting unit”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Additionally and/or alternatively, certain limitations within Dependent Claims 2-3 and 6-7 reflect (1) mere data outputting such as (e.g., “a display control unit configured to output a screen including the 4M data, the time granularity after switching, the production loss factor, and the recommended work on a display unit” (see Dependent Claim 2) & “outputting a screen including the 4M data, the time granularity after switching, the production loss factor, and the recommended work on a display unit by a display control unit” (see Dependent Claim 6)) and (2) selecting a particular data source or type of data to be manipulated such as (e.g., “wherein the recommended work selection unit selects the recommended work from the recommended work data according to the time granularity” (see Dependent Claim 5) & “wherein the recommended work selection unit selects the recommended work from the recommended work data according to the time granularity” (see Dependent Claim 7)) wherein each of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-8 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 102
15.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16.		Claims 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application (US 2008/0103715 A1) to Tsuda.
		Regarding Independent Claim 1, Tsuda productivity improvement support system teaches the following:
	- a time granularity setting unit configured to (see at least Tsuda: Figs. 1-2. Tsuda notes the time-information structure unit 202, the load-time information acquisition unit 203, and the operating time information acquisition unit 204.), when 4M data having different time granularity acquired from a target device (see at least Tsuda: ¶ [0060] & Fig. 3. Tsuda notes that usually, such information indicating the state of the transferring route is obtained by a sensor or other elements for detecting the work attached to the transferring route. The “work” described herein means manufactured articles (products) including finished products and workpieces. “The production apparatuses 11 are those for producing electric apparatuses, machines or other products and parts, and the goods produced by the production apparatuses are not especially limited. Each production apparatus 11 usually has a different function, but may have the same function with each other. The production apparatus 11 outputs operation information concerning its own operation.” See also ¶ [0062] of Tsuda.) contains data that satisfy a condition for detecting a state fluctuation (see at least Tsuda: ¶ [0135].), switch time granularity of the 4M data to time granularity according to the state fluctuation (see at least Tsuda: ¶ [0071] & ¶ [0089]. Tsuda notes that “the state-information acquisition unit 201 temporarily stores the obtained state information in memory or the like. The predetermined period may be previously stored in the memory, or assigned by a user through a reception unit. For the purpose of checking the fluctuations of the individual operating rate in real time, a certain period of time before the present time is set as the predetermined period. The state information obtained herein includes, “normal operation”, “abnormal stop”, “manual stop”, “no work for preprocess” and “full work for postprocess”. See also Figs. 2-3 of Tsuda.)
	- a loss analysis calculation unit (see at least Tsuda: Fig. 2 denoting “loss-index calculation unit 209” & “loss determination unit 206”.) configured to analyze a production loss factor by using analysis model data (see at least Tsuda: ¶ [0076] & Fig. 2. Tsuda notes that “The loss determination unit 206 determines the downtime as a “lost time caused by temporary stop”. Alternatively, when the downtime is greater than the predetermined threshold, the loss determination unit 206 determines the downtime as a “lost time caused by the production apparatus's malfunction”. See also ¶ [0079] of Tsuda.) in which the production loss factor of the target device when the condition is satisfied is determined (see at least Tsuda: ¶ [0022] & ¶ [0024]. Tsuda notes “Loss-index calculation unit for calculating a loss index of one or more production apparatuses from the individual operating rate and the load-time information. The loss index indicates losses caused by a stoppage of the production apparatus itself. The output unit outputs the loss index.” At Fig. 9 & ¶ [0072]: Both the “time of “abnormal stop” state and time of “manual stop” state are determined based on the state information obtained by the state-information acquisition unit 201. The time-information structure unit 202 calculates “downtime caused by the other production apparatus” that is the sum of a time of “stop caused by work” state and a time of “manual stop” state immediately thereafter. Both the time of “stop caused by work” state and time of “manual stop” state are determined based on the state information obtained by the state-information acquisition unit 201.”)
- a recommended work selection unit configured to select a recommended work when the production loss factor (see at least Tsuda: Fig. 9 & ¶ [0099]. Tsuda notes that the output unit 213 converts the operating condition of each production apparatus 11 into a lost time using the determination results obtained in step S308 and the lost time due to the defective pieces obtained in step S310, and outputs the lost time to a display device such as a display. For example, the operating condition of each production apparatus 11 is output in a graph mapping the proportion of causes of the lost time. This output, or representation for each production apparatus 11 can be made simultaneously, or can be selectively made as appropriate in response to a user's instruction or the like.) occurs from one or a plurality of recommended works by using recommended work data stored in associated with the production loss factor (see at least Tsuda: ¶ [0083] & ¶ [0099]. Tsuda notes that it is also possible to output the determination results of the loss determination unit 206, the calculation results of the defective-loss calculation unit 208 and the loss index calculated by the loss-index calculation unit 209. The output unit 213 can select the lowest individual operating rate from the individual operating rates calculated for one or more production apparatuses 11 and output the selected individual operating rate so as to be emphasized, for example, to be highlighted. See also ¶ [0068] of Tsuda.)
	 
Regarding Independent Claim 5, Tsuda productivity improvement support method teaches the following:
- switching time granularity of 4M data to time granularity according to a state fluctuation by a time granularity setting unit (see at least Tsuda: Figs. 1-2. Tsuda notes the time-information structure unit 202, the load-time information acquisition unit 203, and the operating time information acquisition unit 204.), when the 4M data having different time granularity acquired from a target device (see at least Tsuda: ¶ [0060] & Fig. 3. Tsuda notes that usually, such information indicating the state of the transferring route is obtained by a sensor or other elements for detecting the work attached to the transferring route. The “work” described herein means manufactured articles (products) including finished products and workpieces. “The production apparatuses 11 are those for producing electric apparatuses, machines or other products and parts, and the goods produced by the production apparatuses are not especially limited. Each production apparatus 11 usually has a different function, but may have the same function with each other. The production apparatus 11 outputs operation information concerning its own operation.” See also ¶ [0062] of Tsuda.)  contains data that satisfy a condition for detecting the state fluctuation (see at least Tsuda: ¶ [0071] & ¶ [0089]. Tsuda notes that “the state-information acquisition unit 201 temporarily stores the obtained state information in memory or the like. The predetermined period may be previously stored in the memory, or assigned by a user through a reception unit. For the purpose of checking the fluctuations of the individual operating rate in real time, a certain period of time before the present time is set as the predetermined period. The state information obtained herein includes, “normal operation”, “abnormal stop”, “manual stop”, “no work for preprocess” and “full work for postprocess”. See at least Tsuda: ¶ [0135].)
- analyzing a production loss factor by using analysis model data (see at least Tsuda: ¶ [0076] & Fig. 2. Tsuda notes that “The loss determination unit 206 determines the downtime as a “lost time caused by temporary stop”. Alternatively, when the downtime is greater than the predetermined threshold, the loss determination unit 206 determines the downtime as a “lost time caused by the production apparatus's malfunction”. See also ¶ [0079] of Tsuda.)  in which the production loss factor of the target device when the condition is satisfied is determined by a loss analysis calculation unit (see at least Tsuda: ¶ [0022] & ¶ [0024]. Tsuda notes “Loss-index calculation unit for calculating a loss index of one or more production apparatuses from the individual operating rate and the load-time information. The loss index indicates losses caused by a stoppage of the production apparatus itself. The output unit outputs the loss index.” At Fig. 9 & ¶ [0072]: Both the “time of “abnormal stop” state and time of “manual stop” state are determined based on the state information obtained by the state-information acquisition unit 201. The time-information structure unit 202 calculates “downtime caused by the other production apparatus” that is the sum of a time of “stop caused by work” state and a time of “manual stop” state immediately thereafter. Both the time of “stop caused by work” state and time of “manual stop” state are determined based on the state information obtained by the state-information acquisition unit 201.”)
- selecting a recommended work by a recommended work selection unit when the production loss factor (see at least Tsuda: Fig. 9 & ¶ [0099]. Tsuda notes that the output unit 213 converts the operating condition of each production apparatus 11 into a lost time using the determination results obtained in step S308 and the lost time due to the defective pieces obtained in step S310, and outputs the lost time to a display device such as a display. For example, the operating condition of each production apparatus 11 is output in a graph mapping the proportion of causes of the lost time. This output, or representation for each production apparatus 11 can be made simultaneously, or can be selectively made as appropriate in response to a user's instruction or the like.)  occurs from one or a plurality of recommended works by using recommended work data stored in association with the production loss factor (see at least Tsuda: ¶ [0083] & ¶ [0099]. Tsuda notes that it is also possible to output the determination results of the loss determination unit 206, the calculation results of the defective-loss calculation unit 208 and the loss index calculated by the loss-index calculation unit 209. The output unit 213 can select the lowest individual operating rate from the individual operating rates calculated for one or more production apparatuses 11 and output the selected individual operating rate so as to be emphasized, for example, to be highlighted. See also ¶ [0068] of Tsuda.)

Regarding Dependent Claims 2 and 6, Tsuda system / method for a productivity improvement support teaches the limitations of Independent Claims 1 and 5 above, and Tsuda further teaches the system / method for a productivity improvement support comprising:
- a display control unit (see at least Tsuda: Fig. 2 regarding the “output unit 213”.) configured to output a screen including the 4M data (see at least Tsuda: Fig. 12 & ¶ [0144].) the time granularity after switching, the production loss factor, and the recommended work on a display unit (see at least Tsuda: ¶ [0083] & Fig. 12. Tsuda notes that the output unit 213 outputs the individual operating rate calculated by the individual operating-rate calculation unit 205. It is also possible to output the determination results of the loss determination unit 206, the calculation results of the defective-loss calculation unit 208 and the loss index calculated by the loss-index calculation unit 209. The output unit 213 can select the lowest individual operating rate from the individual operating rates calculated for one or more production apparatuses 11 and output the selected individual operating rate so as to be emphasized, for example, to be highlighted. The output unit 213 can output the downtime caused by the production apparatus itself, downtime caused by the other production apparatus and downtime caused by the setup task, all obtained by the time-information structure unit 202. The “output” discussed herein is a concept including representation on a display, printing on paper or the like by a printer, sound output, transmission to external devices, storage in a record medium and so on. See also Fig. 3 of Tsuda.) 

Regarding Dependent Claims 3 and 7, Tsuda system / method for a productivity improvement support teaches the limitations of Independent Claims 1 and 5 above, and Tsuda further teaches the system / method for a productivity improvement support comprising:
- the recommended work selection unit selects the recommended work from the recommended work data according to the time granularity (see at least Tsuda: Fig. 9 & ¶ [0099]. Tsuda notes that the output unit 213 converts the operating condition of each production apparatus 11 into a lost time using the determination results obtained in step S308 and the lost time due to the defective pieces obtained in step S310, and outputs the lost time to a display device such as a display. For example, the operating condition of each production apparatus 11 is output in a graph mapping the proportion of causes of the lost time. This output, or representation for each production apparatus 11 can be made simultaneously, or can be selectively made as appropriate in response to a user's instruction or the like. See also Tsuda: ¶ [0068].)  

Regarding Dependent Claims 4 and 8, Tsuda system / method for a productivity improvement support teaches the limitations of Independent Claims 1 and 5 above, and Tsuda further teaches the system / method for a productivity improvement support comprising:
- when the time granularity setting unit (see at least Tsuda: Figs. 1-2. Tsuda notes the time-information structure unit 202, the load-time information acquisition unit 203, and the operating time information acquisition unit 204.) does not include the data that satisfies the condition for detecting the state fluctuation, the time granularity switched according to the state fluctuation is returned to the time granularity before detecting the state fluctuation (see at least Tsuda: ¶ [0063] & ¶ [0068]. Tsuda notes that the output apparatus 14 does not need to output all of the operation information. The form of the output apparatus 14 for outputting the operation information is not especially limited. The output in this case is a concept that includes transmission to another apparatus such as an apparatus having display means, storage in a record medium and so on. The data output apparatus 134 does not need to output the four or five pieces of information, which form the state information, at the same time, and can output only one of the four pieces of the information. Timing, a trigger or the like for which the data output apparatus 134 outputs information is not limited. See also Figs. 3-4 of Tsuda.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Publication and/or US Patent Documents
US PG Pub (US 2020/0058081 A1) – Production Management Apparatus, Method, and Non-Transitory Medium;
US PG Pub (US 2019/0339675 A1) – Recording Medium Recording Program Utilization Support Program, Information Processing Device, and Program Utilization Support Method;
US PG Pub (US 2018/0224836 A1) – Management System and Non-Transitory Computer-Readable Recording Medium;
US PG Pub (US 2018/0259944 A1) – Management System and Non-Transitory Computer-Readable Recording Medium;
US PG Pub (US 2018/0356804 A1) – Management System and Management Method;
US PG Pub (US 2017/0207629 A1) – Industrial Demand Response Enabling System, Industrial Demand Response Enabling Method, and Program;
US PG Pub (US 2013/0282415 A1) – Production Management Device, Production Management System, Method of Controlling Production Management Device, Control Program, and Recording Medium;
US PG Pub (US 2012/0078670 A1) – Operation Information Output Device, Method for Controlling Operation Information Output Device, Monitoring Device, Method for Controlling Monitoring Device, and Control Program;
US PG Pub (US 2010/0010879 A1) – Productivity Operations System and Methodology for Improving Manufacturing Productivity;
US PG Pub (US 2008/0010109 A1) – Equipment Management System;
US PG Pub (US 2005/0131779 A1) – Production Scheduling System;
US PG Pub (US 2001/0027406 A1) – Work Assignment System and Method, Distributed Client/Servicer System, and Computer Program Storage Medium
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3623  
                                                                                                                                                                                       
/BRIAN M EPSTEIN/               Supervisory Patent Examiner, Art Unit 3683